DETAILED ACTION
	Claims 1-2, 4, 7-8, 10, 12, 28-31 are currently pending.  Claims 1-2, 7-8, 10, 12, 28-29 and 31.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant's amendments and arguments filed 05/16/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 05/16/2022, it is noted that claims 1-2, 8, 12, 28-29 and new claims 31 have been amended and no new matter or claims have been added.
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 10, 12, 28-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28: Claims 1 and 28 are directed to a composition comprising PCL-PVAc-PEG and partially hydrophilic oil comprising free hydroxyl group wherein the composition is an adhesive or film as weigh percent ratio of PCL-PVac-PEG to partially hydrophilic oil changes.  The instant claim as unclear metes and bounds as the form is unclear.  It is unclear if the composition is to be in the form of an adhesive patch or a film or be capable of transitions if percentages are changed, but not required in a specific form.  For examination purposes if the 2 claimed ingredients are present the capability of phase transition will necessary be possible meeting the instant claim limitation.
Claim 2: Claim 2 is directed to wherein the adhesive is formed when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75 wt% of the composition.  The metes and bounds of the instant claim are unclear, as it is not clear if the ingredients are required to be in the percentage ranges or just if the ingredient are present in the concentration ranges the form would be an adhesive.  It is unclear if the adhesive structure is required or not.
Claim 8: Claim 8 contains the limitation of the partially hydrophilic oil that comprises the free hydroxyl group or is at least one of Vitamin E…  The metes and bound of the instant claim are unclear as to whether the claim requires alternative oils to those mentioned in instant claim 1 (“or” language) or is trying to further define the hydrophilic oil that comprises the free hydroxyl group to be at least one of the named components.
Claims 12 and 29: Claims 12 and 29 are directed to wherein the composition is molded or deposited into an adhesive, a film a composite, an insect or rodent trap….  It is unclear from the claim limitation if the adhesive or film from instant claim 1 is further molded into an adhesive or film or if the limitations do not further limit.  
Claim 31: Claim 31 is directed to wherein the film is formed when the PCL-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises about 0 to 50 wt% of the composition.  The metes and bounds of the instant claim are unclear, as it is not clear if the ingredients are required to be in the percentage ranges or just if the ingredient are present in the concentration ranges the form would be a film.  It is unclear if the film structure is required or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, 10, 12, 28-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086993 (previously applied) as evidenced by Muenyi (Muenyi, Clarisse Sornsay, “Cell Toxicology Study of RRR-Alpha-Tocopheryl Polyethylene Glycol 1000 Succinate (TPGS)”, (2005), pgs 1-71) and (BASF, Soluplus Technical Information, August 2019, pgs. 1-9).
Regarding claim 1, the limitation comprising a PCL-PVAc-PEG and partially hydrophilic oil comprising a free hydroxyl group is met by the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate ([0024]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol ([0058]-[0060]) commercially available as Soluplus [0028], wherein the instant specification evidences Soluplus is a PCL-PVAc-PEG graft copolymer [0003].  Muenyi evidences TPGS has hydrophilic and lipophilic ends (page 12, first paragraph), thus meeting partially hydrophilic oil.  PEG structure has a free hydroxyl group, thus meeting the comprising a free hydroxyl group.
Regarding the limitation of wherein the compositions is an adhesive patch or a film as the wt% ratio of the PLC-PVAc-PEG to partially hydrophilic oil changes is met by the ‘993 publication teaches a composition comprising only TPGS and the claimed copolymer, and thus would be capable of the changes of composition form based on changes in the ratio of composition components, absent factual evidence to the contrary.  See 112 (b) rejection above.
Regarding claim 2, the limitation of wherein adhesive patch forms when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition is met the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate present at 10-20% by weight ([0024], [0059]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol present at 80 to 90 wt% ([0058]-[0060]) commercially available as Soluplus [0028] wherein all other ingredients are optional.  Thus the ‘993 publication teaches the two claimed components and would be capable of forming the adhesive, see 112 (b) rejection above.
Regarding claim 7, the limitation of wherein the PCL-PVAc-PEG has a molecular weight in the range of 90,000-140,000 g/mol is met by the ‘993 publication teaching Soluplus [0028] wherein BASF evidenced the molecular weight of Soluplus is 90,000-140,000 g/mol (page 3, first paragraph).
Regarding claim 8, the limitation of wherein the partially hydrophilic oil is at least one of vitamin E is met the ‘993 publication teaching water soluble vitamin E derivatives (abstract).
Regarding claim 10, the limitation of further comprising at least one of a polar solvent or an active agent the ‘993 publication teaches Soluplus provided in ethanol [0028], the elected polar solvent.
Regarding claims 12 and 29, the limitation of wherein the composition is molded or deposited into an adhesive a film, a composite an insect trap… limitation as discussed in the 112(b) above.  The ‘993 publication teaches the structure of the composition; the claimed ingredients present in a claimed ratio and thus would be capable of molding or deposition to form the desired film and further the ‘993 publication teaches melt extrusion processing to form a homogenized milled mixture [0148] which is then extruded [0152], which reads on a composite.
Regarding claim 28, the limitation comprising a PCL-PVAc-PEG and partially hydrophilic oil is met by the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate ([0024]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol ([0058]-[0060]) commercially available as Soluplus [0028], wherein the instant specification evidences Soluplus is a PCL-PVAc-PEG graft copolymer [0003].
The limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate present at 10-20% by weight ([0024], [0059]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol present at 80 to 90 wt% ([0058]-[0060]) commercially available as Soluplus [0028] wherein all other ingredients are optional.  Thus the ‘993 publication teaches a composition comprises the two claimed ingredients in an amount overlapping with the instant claim and therefore would necessarily have the claimed form. Muenyi evidences TPGS has hydrophilic and lipophilic ends (page 12, first paragraph), thus meeting partially hydrophilic oil.  PEG structure has a free hydroxyl group, thus meeting the comprising a free hydroxyl group.
Regarding claim 31, the limitation of wherein adhesive patch forms when the PCL-PVAc-PEG comprises about 50-100 wt% and the partially hydrophilic oil comprises about 0-50 wt% of the composition is met the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate present at 10-20% by weight ([0024], [0059]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol present at 80 to 90 wt% ([0058]-[0060]) commercially available as Soluplus [0028] wherein all other ingredients are optional.  Thus the ‘993 publication teaches a composition comprises the two claimed ingredients in an amount overlapping with the instant claim and therefore would necessarily have the claimed form.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which the claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage not containing additional ingredients and being formed by melt molding and extrusion), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage not containing additional ingredients and being formed by melting and extrusion) from within the prior art disclosure of the ‘993 publication, to arrive at the instantly claimed composition “yielding no more than one would have expected from such an arrangement”.

Claims 1-2, 7-8, 12 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/067841 (Kolter, Applicant provided, previously applied).
For ease of examination, US 2018/0305636 will be used as an English translation of the WO 2017/067841 document.  All citations to Kolter will be locations in the ‘636 publication.
Regarding claim 1, the limitation of a composition comprising a polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer and a partially hydrophilic oil is met by Kolter teaching graft copolymers obtained from n-vinylcaprolactam, vinyl acetate and polyethylene glycol ([0016]-[0019]) from the tradename SoluPlus BASF [0036].  The polymer is combined with an odorant selected from a group including linalool and eugenol ([0013], claim 8).  
Regarding the limitation of wherein the composition is an adhesive or a film as a weight percent ratio of PCL-PVac-PEG to partially hydrophilic oil changes is met by Kolter teaching the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]), which leads to the polymer being present at 99 to 50 wt% as the composition is taught to include only 2 ingredients (Example 1).  Thus Kolter teaches overlapping concentrations of the hydrophilic oil and copolymer and the solid form reading on a film.  See 112 (b) rejection above.
Regarding claims 2 and 31, the limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCL-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met by Kolter teaching the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]), which leads to the polymer being present at 99 to 50 wt% as the composition is taught to include only 2 ingredients (Example 1).  Thus Kolter teaches overlapping concentrations of the hydrophilic oil and copolymer and the solid form reading on a film. Kolter teaches the two claimed components and would be capable of forming the adhesive, see 112 (b) rejection above.
Regarding claim 7, the limitation of wherein the PCL-PVAc-PEG has a molecular weight in the range of 90,000-140,000 g/mol is met by Kolter teaching the polymers having molecular weight of between 5,000 and 1,000,000 daltons, preferably 20,000 and 150,000 Daltons [0022].
Regarding claim 8, the limitation of wherein the partially hydrophilic oil has a free hydroxyl group is at least one of vitamin E, eugenol, clove oil or black seed oil is met by Kolter teaching eugenol (claim 8).
Regarding claims 12 and 29, the limitation of further comprising depositing or molding the composition into a film is met by Kolter teaching the composition the composition in the form of a solid which is formed by extrusion (Example 1), thus teaching a film made by molding.  Additionally see 112 (b) above.
Regarding claim 28, the limitation of a composition comprising PCL-PVAc-PEG and partially hydrophilic oil comprising a free hydroxyl group is met by Kolter teaching graft copolymers obtained from n-vinylcaprolactam, vinyl acetate and polyethylene glycol ([0016]-[0019]) from the tradename SoluPlus BASF [0036].  The polymer is combined with an odorant selected from a group including linalool and eugenol ([0013], claim 8).  
The limitation of wherein the composition is an adhesive when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein composition is the film when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met by Kolter teaching the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]), which leads to the polymer being present at 99 to 50 wt% as the composition is taught to include only 2 ingredients (Example 1).  Thus Kolter teaches overlapping concentrations of the hydrophilic oil and copolymer and the solid form reading on a film.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage) from within the prior art disclosure of Kolter, to arrive at the instantly claimed composition “yielding no more than one would have expected from such an arrangement”.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 (b):
	Applicant argues claim 1 has been amended to eliminate punctuation such that the claim not reads the composition is “an adhesive or a film” as the weight percent ratio changes.
In response, Applicant is referred to the modified 112(b) rejection above.  Claims 1 and 28 are directed to a composition comprising PCL-PVAc-PEG and partially hydrophilic oil comprising free hydroxyl group wherein the composition is an adhesive or film as weigh percent ratio of PCL-PVac-PEG to partially hydrophilic oil changes.  The instant claim as unclear metes and bounds as the form is unclear.  It is unclear if the composition is to be in the form of an adhesive patch or a film or be capable of transitions if percentages are changed as the claim says “as the weight percent ratio …changes” but not required in a specific form.  For examination purposes if the 2 claimed ingredients are present the capability of phase transition will necessarily be possible meeting the instant claim limitation.
	103 over the ‘993 publication (Guth):
	Applicant argues the ‘993 publication teaches soluplus with tocopherol polyethylene glycol succinates (TPGS) which is soluble form of vitamin E.  The specification teaches the present invention does not work with tocopherol polyethylene glycol succinates.  The present inventors have surprisingly found an adhesive or film is only formed when using the non-soluble form of vitamin E which is discussed in [0090]-[0091].  TPGS has succinate group that blocks the free OH group in vitamin E. A key finding is soluplus is dissolved in Vitamin E, which is the basis for making the adhesive and film. 
In response, Applicant is arguing limitations not present in the instant claim.  The instant claims do not require vitamin E specifically, do not require a non-soluble form of Vitamin E and do not require soluplus dissolved in Vitamin E.  Applicant is arguing limitations not present in the instant claims.  The instant claims are directed to partially hydrophilic oil comprising a free hydroxyl group.  Muenyi evidences TPGS has hydrophilic and lipophilic ends (page 12, first paragraph), thus meeting partially hydrophilic oil.  PEG structure has a free hydroxyl group, thus meeting the comprising a free hydroxyl group.  Applicant points to the instant specification however the data presented is not commensurate in scope with the instant claims, directed to vitamin E for the oil components wherein the claims are much broader.  Further the comparison is to Vitamin E acetate, and thus is not compared to the closet prior art of TPGS.
	103 over Kolter:
	Applicant argues Kolter fails to teach the soluble form of vitamin E.  The inventors have found that the present invention does not work with derivatives of Vitamin E only with the non-soluble form of vitamin E that has a free hydroxyl group.
	In response, Kolter teaches the use of eugenol, a claimed partially hydrophilic oil (claim 8).  Applicant is arguing Kolter teaches Vitamin E derivative wherein the claims require Vitamin E, however the claims are not limited to Vitamin E, thus Applicant is arguing limitations not present in the instant claims.
	Applicant argues there is no reasonable expectation of success in forming the claimed invention as Kolter teaches different starting components.
In response, as noted above the claims are not limited to Vitamin E but rather broadly teach partially hydrophilic oil with a free hydroxyl group.  Kolter teaches the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]), which leads to the polymer being present at 99 to 50 wt% as the composition is taught to include only 2 ingredients (Example 1).  Thus Kolter teaches overlapping concentrations of the hydrophilic oil and copolymer and the solid form reading on a film.
	Applicant argues the examples of Kolter list menthol and geraniol at concentrations of only 7%.  It is not evident how the composition would behave if Eugenol was at greater than 50%, which is not taught by Kolter.
	In response, “The Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123).”  The instant claims, even in their narrowest embodiment, recite about 50% in regards to the oil component in both claim 2 and claim 31, thus greater than 50% is not required by the instant claims. Kolter teaches the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]).
	Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613